Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is made and entered into by and
between Robert Jay Miley (“Executive”) and PCM, Inc.  (individually and
collectively with PCM, Inc.’s subsidiaries “PCM” or the “Company”).  The
Agreement shall take effect on October 31, 2014.

 

RECITALS

 

A.                                    PCM, through its subsidiaries, operates as
a value-added technology solution provider of technology products, services and
solutions and electronics products and peripherals to all customer segments of
the IT marketplace for these offerings.

 

B.                                    The Company has spent significant time,
effort, and money to acquire and develop certain goodwill and proprietary
information that it considers vital to its business, and which has become of
great value to PCM in amassing its clientele and maintaining its operations.

 

C.                                    The Company also has developed a
substantial body of proprietary information regarding the methods and systems of
operation, which is used by the Company for the acquisition and management of
client accounts.  PCM has also acquired, at great expense and time, proprietary
information regarding the particularized needs of its clientele, including
information regarding its client’s finances, marketing, operations, and product
needs.  The Company has, at all times, kept its proprietary information secret,
and such information has given the Company a competitive advantage over others
engaged in the same type of business.

 

D.                                    The Company desires to employ Executive as
President of PCM, Inc.  Executive desires to accept such employment with the
Company on the terms and conditions set forth in this Agreement.

 

TERMS OF EMPLOYMENT

 

NOW, THEREFORE, in consideration of the benefits to be derived from the mutual
observance of the agreements and covenants hereinafter contained, the parties
agree, covenant, and represent as follows:

 

1.                                      Position And Responsibilities.

 

1.1                               Employment.  The Company hereby employs
Executive as President of PCM, Inc.,  with an employment commencement date of
December 1, 2014.  Executive will, at the request of the Company at any time,
work primarily at the Company’s El Segundo, California headquarters.  Executive
shall perform all services appropriate to his position as President, as well as
such other services as may be assigned from time to time by the Company, and
shall report to Frank Khulusi, Chief Executive Officer and Chairman of the Board
for PCM.  The Company shall retain full discretion and control over the means
and methods by which Executive performs the above services, and of the places
that Executive renders such services.

 

--------------------------------------------------------------------------------


 

1.2                               Devotion Of Time To The Business.  Executive
shall devote his entire professional time to his employment with PCM, and shall
expend his best efforts on behalf of the Company.  Executive agrees to abide by
all policies, rules, regulations, and decisions adopted by the Company during
Executive’s employment with the Company.  Except upon prior written consent by
the Company, Executive will not, during any time he is employed by the Company: 
(i) engage in any other employment; or (ii) engage, directly or indirectly, in
any other business activity (whether or not pursued for pecuniary advantage)
that might interfere with Executive’s duties and responsibilities under this
Agreement or create a conflict of interest with the Company.

 

2.                                      Warranties And Conditions Of Employment.

 

2.1                               No Use Of Former Employer’s Information. 
Executive represents and warrants that he will not use for the benefit of,
disclose to, or induce the Company to use any confidential or proprietary
information belonging to any former employer or any other entity unless he has
the advance, written permission from the employer or entity to do so, or unless
the Company has been granted such permission.

 

2.2                               No Conflicting Agreements.  Executive
represents and warrants that he has not entered into any agreements or
understandings with any former employer or entity that would affect his ability
to work for, or devote his full and best efforts to his employment with the
Company.

 

3.                                      Compensation And Benefits.

 

3.1                               Base Salary.  As compensation for Executive’s
services, the Company will pay to Executive an annual base salary in the gross
amount of Four Hundred Thousand Dollars ($400,000) (the “Base Salary”), payable
in accordance with the Company’s regularly established payroll practices.

 

3.2                               Executive Bonus.  Executive will be eligible
to earn an annual bonus, which may be paid quarterly components or annually
pursuant to and in accordance with the Company’s existing, or to be established,
annual executive bonus plan or program.  Currently, if the Company achieves 100%
of the financial and performance targets it has established, Executive will have
the opportunity to earn quarterly or annual bonus amounts, based on the
executive bonus plans adopted from time to time by the Company’s Board of
Directors or Compensation Committee, in the aggregate gross amount of Two
Hundred Thousand U.S. Dollars ($200,000) in total quarterly and annual bonuses
during each annual period, payable , which shall be deemed earned when paid, and
for purposes of fiscal year 2014, shall be prorated for the period during which
the Executive is employed by the Company during such fiscal year.  In the event
that Company exceeds or fails to meet its annual financial and performance
goals, Executive could earn greater or less than $200,000.  The Company’s
financial and performance goals, and the evaluative goals and measurements by
which Executive’s bonus will be determined, generally will be established and
communicated to Executive in connection with and at such time as the Company
establishes the executive bonus plans for the Company’s participating executive
officers.  The Company’s bonus plans or programs are subject to change from time
to time by the Company in its sole discretion, and the Company reserves the
right to modify the financial and performance targets that the Company is to
achieve for executive bonus calculations. Accordingly, the bonus amount
Executive might earn could change from time to time.

 

2

--------------------------------------------------------------------------------


 

3.3                               Signing Bonus.  Subject to the conditions and
limitations in this Section 3.3, the Company shall advance to Executive a
signing bonus (the “Signing Bonus”) in the total sum of Two Hundred Thousand
U.S. Dollars ($200,000.00), less applicable withholding taxes, payable in a lump
sum within 60 days after the Executive’s commencement of employment under this
Agreement.  If Executive voluntarily terminates his employment, or the Company
terminates him for Cause (as defined below),  prior to the third anniversary of
his commencement of employment under this Agreement then Executive, or his
estate in the event of his death should it occur following such a voluntary
termination or termination for Cause,  shall be obligated to repay the Company
the total gross amount of the Signing Bonus paid to Executive under this
Section 3.3 immediately on the date of such termination of Executive’s
employment. The failure to do so shall constitute a material breach of the terms
of this Agreement.  In that event, to the extent permissible under applicable
law and in addition to any other remedies available to the Company, the Company
may offset the amount of the Signing Bonus owed by Executive to the Company from
any compensation otherwise due to the Executive upon his termination of
employment.

 

3.4                               Restricted Stock Units.  Subject to approval
by PCM’s Board of Directors, Executive will be granted restricted stock units
(“RSUs”) under PCM’s 2012 Equity Incentive Plan in the amount of One Hundred
Thousand (100,000) RSU’s entitling Executive to receive upon vesting of each RSU
a share of the Company’s common stock.  The RSU’s shall vest in equal annual
installments over a period of five years.  Executive’s entitlement to the RSU’s
is conditioned upon the execution by Executive and the Company of a RSU
agreement in the form acceptable to PCM consistent with forms of RSU or option
agreements utilized by the Company under the 2012 Equity Incentive Plan.

 

3.5                               Benefits/Reimbursement of Business Expenses. 
Executive shall be eligible to participate in the Company’s general benefit
plans made generally available to similarly situated employees of the Company,
including group medical, life and disability insurance, and retirement programs
(to the extent permitted under applicable law).  Executive’s eligibility to
participate in the Company’s benefit plans shall be in accordance with the terms
of the benefit plans established by the Company or the governing plan documents,
which may be amended from time to time in the Company’s sole discretion. The
Company shall reimburse Executive for reasonable business expenses incurred in
connection with his performance of his duties under this Agreement in accordance
with the Company’s expense reimbursement policies, including without limitation
travel and lodging expenses. In addition to the reimbursement of the above
described expenses, the Company shall make available a furnished single bedroom
corporate apartment in reasonable proximity to the El Segundo California
headquarters for a period of one year following Executive’s commencement of
employment.

 

3.6                               Vacation.  Executive shall be entitled to take
paid vacation pursuant to the Company’s existing policies regarding paid
vacations.  Executive shall be granted four weeks of paid vacation per year. 
Vacation time that is not used will be subject to the same carry over policies
as are applicable to similarly situated employees of the Company.

 

3

--------------------------------------------------------------------------------


 

3.7                               Withholdings.  The Company shall have the
right to deduct and withhold amounts from all payments as required under
applicable law.  Additional amounts may be withheld from payments to the extent
such withholding is authorized in writing by Executive.

 

4.                                      Employment At Will.

 

4.1                               Executive Is Employed At Will.  At any time,
the Company or Executive may terminate Executive’s employment for any reason, or
no reason at all, with or without cause, and with or without prior notice. 
Unless otherwise provided in this Agreement, upon the conclusion of Executive’s
employment with the Company, the Company will pay Executive all compensation
then due and owing to him pursuant to this Agreement.  Thereafter, all of the
Company’s obligations under this Agreement shall cease.  The Company may
discipline, demote, or dismiss Executive as provided in this
Section notwithstanding anything to the contrary contained in or arising from
any statements, policies, or practices of the Company relating to the
employment, discipline, or termination of its employees.

 

4.2                               Termination Without Cause.  If the Company
terminates Executive’s employment without Cause (as defined below in
Section 4.4), it will pay Executive, subject to Executive’s compliance with his
continuing obligations under this Agreement and the further conditions described
below in this Section 4.2, a severance payment in an aggregate amount equal to
twelve months of the Base Salary that Executive is being paid at the time of
termination. The above severance payments are conditioned upon (i) Executive
having first signed, and not subsequently revoking, a general release of both
known and unknown claims in form acceptable to the Company (the “Release”) and
(ii) such Release becoming irrevocable by its terms within fifty-five (55)
calendar days following the date of termination.  Any severance payments made
pursuant to this Section 4.2 will be paid in one lump sum in the first payroll
date immediately following Executive’s satisfaction of the conditions provided
in this Section 4.2(i) and (ii).  After the Company has satisfied its severance
payment obligations under this Section, all obligations of the Company under
this Agreement shall immediately cease.

 

4.3                               Termination With Cause.  Notwithstanding
Section 4.2, the Company may terminate Executive’s employment for Cause at any
time, with or without prior notice, and without any obligation to pay any
severance.  If Executive is terminated for Cause, the Company shall pay
Executive all compensation to which he is entitled up through the date of
termination.  Thereafter, all obligations of the Company shall immediately
cease.

 

4.4                               Definition of Cause.  For purposes of this
Agreement, the term “Cause” shall mean: (i) a material breach of any term set
forth in this Agreement that remains uncured for 10 days after written notice of
the breach is afforded to Executive; (ii) Executive’s failure to follow the
reasonable instructions of the Company; (iii) misconduct on Executive’s part
that is materially injurious to the Company, monetarily or otherwise, including
misappropriation of trade secrets, fraud, or embezzlement; (iv) Executive’s
conviction for fraud or any other felony; or (v) if, in regard to his
employment, Executive exhibits habitual unavailability for service, misconduct,
dishonesty, or habitual neglect, which conduct remains uncured for 10 days after
notice by the Company of its intention to discharge Executive for such conduct.

 

4

--------------------------------------------------------------------------------


 

4.5                               Payments Subject to Section 409A.  To the
extent applicable, this Agreement is intended to be exempt from or comply with
Section 409A of the Internal Revenue Code (the “Code”) and guidance promulgated
thereunder (“Section 409A”), and this Agreement shall be administered and
construed in a manner consistent with this intent.  In furtherance of the
foregoing and notwithstanding anything to the contrary in this Agreement, the
provisions in the following subsections 4.5(a) through (c) shall apply if the
severance pay described in Section 4.2 constitutes a “deferral of compensation”
within the meaning of Section 409A (severance pay constituting the same being
referred to herein as “Deferred Compensation”):

 

(a)                                 Subject to Section 4.5(b) (delayed payment
for specified employees), any installment payment that is otherwise payable to
Executive pursuant to Section 4.2 within fifty-five (55) days following the date
of Executive’s termination of employment shall instead be paid to Executive in a
lump-sum payment to made with the first installment payment payable to Executive
pursuant to Section 4.2 on the date that is at least fifty-five (55) days
following the date of Executive’s termination of employment.

 

(b)                                 If Executive is a “specified employee”
within the meaning of Section 409A (as determined by the Company in accordance
with Section 409A) as of the date of termination, then any payment of Deferred
Compensation that Executive otherwise would be entitled to receive hereunder
during the first six (6) months following the date of termination shall be
withheld until the first day of the seventh month immediately following the date
of termination, at which time Executive shall be paid a cash lump-sum payment in
an amount equal to the amount of the Deferred Compensation that otherwise would
have been paid to Executive pursuant to this Agreement absent the application of
this subsection 4.5(b).

 

(c)                                  For purposes of Section 409A, all amounts
payable pursuant to subsection 4.2 shall be treated as a series of separate
payments and not as a single payment within the meaning of Treasury Regulation
section 1.409A-2(b)(2)(iii).

 

5.                                      Termination Obligations.

 

5.1                               Resignation From All Offices And
Directorships.  In the event Executive’s employment is terminated for any
reason, Executive shall be deemed to have resigned voluntarily from all offices,
directorships, and other positions held with the Company and its affiliates
(including subsidiaries), if he was serving in any such capacities at the time
of termination and Executive will cooperate with the Company in the execution
and delivery of any documents or instruments reasonably requested to memorialize
such resignations.

 

5.2                               Cooperation With The Company.  In the event
Executive’s employment is terminated for any reason, Executive will cooperate
with the Company in winding up or transferring to other employees any pending
work or projects.  Executive will also cooperate with the Company in the defense
of any action brought by any third party against the Company that relates to
Executive’s employment with the Company.

 

5

--------------------------------------------------------------------------------


 

5.3                               Return Of Documents And Other Information. 
Executive agrees that all property, including, without limitation, all
equipment, tangible Proprietary Information, documents, books, records, reports,
notes, contracts, lists, computer disks (and other computer-generated files and
data), and copies thereof, created on any medium and furnished to, obtained by,
or prepared by Executive in the course of, or incident to his employment,
belongs to the Company and shall be returned promptly to the Company upon
termination of Executive’s employment for any reason.

 

5.4                               Termination Of Benefits.  All benefits to
which Executive is otherwise entitled shall cease upon Executive’s termination,
unless explicitly continued either under this Agreement or under any specific
written policy or benefit plan of the Company.

 

6.                                      Proprietary Information; Non-Disclosure;
Non-Solicitation; And Non-Compete.

 

6.1                               Execution and Delivery of Non-Competition,
Non-Disclosure, and Non-Solicitation Agreement.  Executive shall execute and
delivery simultaneously with this Agreement the Employee Non-Competition,
Non-Disclosure, and Non-Solicitation agreement attached hereto as Exhibit A,
which are incorporated herein by reference and are an integral part of, and
material inducement to the Company to enter into, this Agreement.

 

6.3                               Location And Reproduction.  Executive shall
maintain at his work locations and any other place under his control only such
proprietary information as he has a current “need to know.”  Executive shall
return to the appropriate person or location or otherwise properly dispose of
proprietary information once that need to know no longer exists.

 

6.4                               Return Of Third-Party Information.  Executive
represents and warrants that he has returned all property, information, and
trade secrets belonging to all prior employers, if any, and has not maintained
any copies thereof.

 

6.5                               Post-Employment Obligations.  Unless otherwise
provided in this Agreement, Executive’s obligations as specified in Sections 5
and 6 above shall remain in full force and effect after the termination of this
Agreement or Executive’s employment with the Company.

 

7.                                      Exclusive Jurisdiction. This Agreement
shall be construed, governed and interpreted in accordance with the laws of the
State of Ohio, without regard to any conflict-of law or choice-of law
provisions.  Executive agrees that legal proceedings brought in connection with
this Agreement may commence only in the United States District Court for the
Southern District of Ohio—Eastern Division, or the Delaware County, Ohio Court
of Common Pleas.  Executive waives all objections to personal jurisdiction and
venue in any action or proceeding and acknowledges that Executive’s employment
with PCM hereunder will have a substantial nexus to the Company’s second U.S.
headquarters in Lewis Center Ohio, which is one of the primary locations at
which Executive is expected to spend time in the course of his duties under this
Agreement.

 

6

--------------------------------------------------------------------------------


 

8.                                      Severability.

 

8.1                               Severability Of Unenforceable Provisions.  The
provisions of this Agreement are severable.  In the event that any one or more
of the provisions contained in this Agreement, or the application thereof in any
circumstances, is held invalid, illegal, or unenforceable in any respect for any
reason, the validity and enforceability of any such provision in every other
respect and of the remaining provisions of this Agreement shall not be in any
way impaired or affected.  The parties intend that all of the rights and
privileges contained in this Agreement shall be enforceable to the fullest
extent permitted by law.

 

8.2                               Scope.  To the extent that any provision
hereof is deemed unenforceable by virtue of its scope, but could be enforceable
by reducing the scope, Executive and the Company agree that the same shall be
enforced to the fullest extent permissible under the laws and public policies
applied in the jurisdiction in which enforcement is sought, and that the Company
shall have the right, in its sole discretion, to modify such invalid or
unenforceable provision to the extent required to be valid and enforceable.

 

9.                                      Adjustment of Payments and Benefits.

 

Notwithstanding any provision of this Agreement to the contrary, if any payment
or benefit to be paid or provided hereunder or otherwise (collectively,
“Payments”) would be an “Excess Parachute Payment,” within the meaning of
Section 280G of the Code, or any successor provision thereto, but for the
application of this sentence, then the Payments shall be reduced to the minimum
extent necessary (but in no event to less than zero) so that no portion of any
Payments, as so reduced, constitutes an Excess Parachute Payment. The
determination of whether any reduction in Payments is required pursuant to the
preceding sentence shall be made at the expense of the Company, if requested by
Executive or the Company, by the Company’s independent accountants.  In the
event that any Payments are required to be reduced pursuant to this Section and
no such Payment qualifies as a “deferral of compensation” within the meaning of
and subject to Section 409A (“Deferred Compensation”), Executive shall be
entitled to designate the Payments to be so reduced in order to give effect to
this Section.  In the event that any Payment is required to be reduced pursuant
to this Section and any such Payment constitutes Deferred Compensation or
Executive fails to elect an order in which Payments will be reduced pursuant to
this Section, then the reduction shall occur in the following order:
(i) reduction in cash payments payable to Executive (with such reduction being
applied to the payments in the reverse order in which they would otherwise be
made, that is, later payments shall be reduced before earlier payments);
(ii) cancellation of acceleration of vesting on any equity awards for which the
exercise price exceeds the then fair market value of the underlying equity; and
(iii) cancellation of acceleration of vesting of equity awards not covered under
(ii) above; provided, however that in the event that acceleration of vesting of
equity awards is to be cancelled, such acceleration of vesting shall be
cancelled in the reverse order of the date of grant of such equity awards, that
is, later equity awards shall be canceled before earlier equity awards.

 

7

--------------------------------------------------------------------------------


 

10.                               Successors.

 

This Agreement and the rights and obligations of the parties hereto shall be
binding upon and inure to the benefit of any successor or successors of the
Company or its subsidiaries by way of reorganization, merger, acquisition or
consolidation, and any assignee of all or substantially all of the Company’s
business and properties and the obligations hereunder shall be deemed to be
obligations to any such successor as if this Agreement were originally made by
and between Executive and such successor.

 

11.                               Amendment; Waiver.

 

This Agreement may not be orally modified or amended.  It may only be modified
or amended by an instrument in writing signed by Executive and by a duly
authorized representative of the Company, other than Executive.  No failure to
exercise and no delay in exercising any right, remedy, or power under this
Agreement shall operate as a waiver thereof or as a waiver of any other right,
remedy, or power, nor shall any single or partial exercise of any right, remedy,
or power under this Agreement preclude any other or further exercise of any
other right, remedy, or other power provided under this Agreement or by law or
in equity.

 

12.                               Notice.

 

All notices, requests, demands, and other communications hereunder shall be in
writing, and shall be delivered in person, by facsimile, or by certified or
registered mail with return receipt requested.  Each such notice, request,
demand, or other communication shall be effective: (a) if delivered by hand,
when delivered at the address specified in this Section; (b) if delivered by
facsimile, when such facsimile is transmitted to the facsimile number specified
in this Section and confirmation is received; or (c) if delivered by certified
or registered mail, three days after the mailing thereof.  Notices shall be
delivered as follows:

 

If to the Company:

PCM, Inc.

1940 E. Mariposa Avenue

El Segundo, CA 90245

Attention: Frank Khulusi

With a copy to:

PCM, Inc.

1940 E. Mariposa Avenue

El Segundo, CA 90245

Attention: Rob Newton, Chief Legal Officer

 

If to the Executive:

 

 

 

 

8

--------------------------------------------------------------------------------


 

Any party may change its address by giving notice to the other party of a new
address in accordance with the provisions of this Section.

 

13.                               Assignment.

 

No benefit to Executive under this Agreement shall be subject to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance or charge, and any
attempt to do so shall be void.  The Company shall be permitted to assign this
Agreement to any affiliate or any successor.

 

14.                               Integration.

 

This Agreement , together with the Employee Non-Competition, Non-Disclosure, and
Non-Solicitation Agreement, is intended to be the final, complete, and exclusive
statement of the terms of Executive’s employment with the Company; supersedes
all other prior and contemporaneous agreements and statements, if any, whether
written or oral, express or implied, pertaining in any manner to Executive’s
employment; and, may not be contradicted by evidence of any prior or
contemporaneous statements or agreements, if any.  To the extent that the
practices, policies, or procedures of the Company, now or in the future, apply
to Executive and are inconsistent with the terms of this Agreement or the offer
letter, the provisions of this Agreement shall control.

 

15.                               Interpretation.

 

The language in all parts of this Agreement shall be in all cases construed
simply according to its fair meaning and not strictly for or against any party. 
Whenever the context requires, all words used in the singular will be construed
to have been used in the plural, and vice versa.  The descriptive headings of
the sections and subsections of this Agreement are inserted for convenience only
and shall not control, limit, or affect the interpretation or construction of
any of the provisions herein.

 

16.                               Governing Law.

 

This Agreement has been negotiated and executed in the State of Ohio and shall
in all respects be governed by and interpreted in accordance with the laws of
the State of Ohio, without giving effect to conflicts-of-law principles.

 

*** SIGNATURES ON NEXT PAGE ***

 

9

--------------------------------------------------------------------------------


 

EXECUTIVE ACKNOWLEDGES THAT HE HAS READ THIS AGREEMENT AND UNDERSTANDS ITS
CONTENTS.  EXECUTIVE FURTHER ACKNOWLEDGES THAT THE COMPANY HAS ADVISED HIM OF
HIS RIGHT TO CONSULT WITH LEGAL COUNSEL OF HIS OWN CHOICE CONCERNING THIS
AGREEMENT.  BY SIGNING THIS AGREEMENT, EXECUTIVE AND THE COMPANY AGREE TO BE
BOUND BY ALL OF THE TERMS AND CONDITIONS OF THIS AGREEMENT.

 

The parties have executed this Agreement on the dates noted below.

 

 

Dated: October 31, 2014

PCM, INC.

 

 

 

 

 

By:

/s/ Frank F. Khulusi

 

Name:

Frank F. Khulusi

 

Title:

Chief Executive Officer and Chairman of the Board

 

 

 

 

Dated: October 31, 2014

EXECUTIVE

 

 

 

 

 

By:

/s/ Robert Jay Miley

 

Robert Jay Miley

 

10

--------------------------------------------------------------------------------


 

EXHIBIT A TO ROBERT JAY MILEY EMPLOYMENT AGREEMENT

 

[g235871ki03i001.jpg]

 

EMPLOYEE NON-COMPETITION, NON-DISCLOSURE AND NON-SOLICITATION AGREEMENT

 

In consideration of my employment, with PCM, Inc., and the confidential
information and trade secrets to which I will be given access in order to
discharge my job duties, I, Robert Jay Miley

 

, agree to abide by the following terms and conditions of this Agreement:

 

1.                                      Definitions.

 

When used in this Agreement:

 

1.1                               PCM, Inc. (“PCM”) means and includes PCM, Inc.
individually, and all of its affiliates, parents, holding companies,
subsidiaries and any other entity that directly owns, is owned by, or is under
common ownership with PCM, Inc. now or at any time in the future including, but
not limited to, PCM Sales, Inc., PCMG, Inc., PCM Logistics, LLC, PCM Sales
Canada, Inc. M2Marketplace, Inc. and Abreon, Inc.  It also includes any
successor entity or assignee of PCM, Inc. or a successor, affiliate or assignee
of any of the entities included within the definition of PCM, Inc.

 

1.2                               “person” means any natural person, and any
corporation, partnership, joint venture, limited liability company,
unincorporated association, sole proprietorship, or other business organization
or enterprise;

 

1.3                               “I,” “me,” “my” and “you” refer to the
undersigned, Robert Jay Miley, an employee of PCM;

 

1.4                               “new development” means any invention,
improvement, discovery, innovation, system, design, process, technique, idea,
software, program, machine, product, compound, formula, device or design,
whether patentable or unpatentable, which I made or conceived, alone or with
others, in whole or in part, while I am employed by PCM and which either
(a) relates to any product, service or business of PCM, or (b) was made or
conceived in whole or in part with PCM’s resources or during PCM’s time;

 

1.5                               “confidential information” means all
information in whatever form, tangible or intangible, not generally known to
competitors of PCM or to the public, whether disclosed to or learned or
developed by me, relating in any way to PCM’s trade secrets, technology,
inventions (whether or not patentable), designs, processes and techniques,
“know-how,” computer programs and systems, technical developments, drawings,
business strategies, pricing, costs, financing, marketing plans, customer,
prospect, or employee lists of PCM, or of any past, present or prospective
future customer of PCM or any compilations of such information as more fully
described in Paragraph 3 of this Agreement.

 

1.6                               “competition with PCM” means directly or
indirectly entering into the employ of, rendering any services or assistance to,
acquiring any financial interest in, or otherwise becoming associated in any way
with a competitor of PCM, whether in the capacity of principal, agent, partner,
officer, director, employee, consultant, shareholder, independent contractor, or
otherwise, without the prior written approval of PCM’s Vice President of Human
Resources or General Counsel.

 

1.7                               “competitor” means any person other than PCM
who intends to engage or engages (or is an affiliate of a person that directly
owns, is owned by, or is under common control of a person which engages)
directly or indirectly in the sale of any product or performs any service
substantially similar in type or nature as any product sold or any service
performed by PCM or for any customer who either: (a) is also a customer of PCM,
or (b) was a customer of PCM or (c) is a person whose business PCM has
solicited.

 

1

--------------------------------------------------------------------------------


 

1.8                               the phrase “directly or indirectly” means
either personally or through any person, or any entity with which you are
associated or connected in any manner such as a principal, agent, employee,
salesperson, employer, stockholder, copartner, joint venturer, member, director,
officer, manager, consultant, advisor, lessor, representative, agent,
independent contractor, lender, investor, or family member.

 

2.                                      New Developments.

 

2.1                               I will promptly and fully disclose to PCM, in
writing, any and all new developments that I have, or will, become involved
during my employment with PCM or at any time within ninety (90) days after my
employment with PCM terminates.

 

2.2                               All new developments are and will remain, the
sole and exclusive property of PCM, and I assign all of my right, title and
interest in each new development to PCM.  Upon PCM’s request at any time, and
without additional compensation I will (a) do all lawful things reasonably
necessary as determined by PCM to ensure PCM’s ownership of any new development,
including, without limitation, execute any documents assigning and transferring
to PCM all of my rights, title and interest in any new development and execute
all documents required to enable PCM to file and obtain patents or copyrights in
the United States or any foreign country on any new development and
(b) demonstrate any new development and instruct any person designated by PCM in
the nature and operation of any new development.

 

3.                                      Confidential Information.  I acknowledge
that by virtue of employment, or continued employment with PCM, I will possess
confidential information and that PCM requires that I take reasonable steps to
ensure that I do not disclose confidential information.  In addition to the
definition of “confidential information” contained in Paragraph 1.5 of this
Agreement, confidential information includes all of PCM trade secrets and the
following items: (a) marketing techniques, development tools, methodologies, and
processes, computer printouts, computer programs, design manuals, business
processes, plans; (b) information about costs, profits, revenues, margins and
markets; (c) plans for future development and new product concepts; (d) customer
and prospect names, addresses, telephone numbers, facsimile numbers, credit card
numbers, contact persons and customer preferences and buying histories;
(e) vendor names, addresses, telephone numbers, facsimile numbers, contact
persons, vendor preferences and pricing; (f) marketing plans, price setting
methods and policies, customer service methods and policies, service plans and
policies, costs of product, services, proposal methods and methodologies;
(g) with regard to customers and prospects all bidding information, costs of
product, services and other items, proposal information, proposal methods and
policies, price schedules, product profit margins, price setting methods and
policies, customer service methods and policies and service plans and policies;
(h) sources of supply, methods of operation and related materials conceived,
created or reduced to practice in the performance of services for PCM; (i) PCM’s
business plans, audits and other financial data related to products and services
provided by PCM; (j) labor rates, commission rates and plans, commission
schedules, employee performance evaluations and related information, outside
contracting sources and rates; and (k) all documents, books, papers, and other
data of any kind and description, including electronic data recorded or
retrieved by any means, or copies of same, that have been or will be given to me
by PCM as well as written or verbal instructions or comments, that PCM directs
should remain confidential.

 

I further acknowledge that all confidential information is and remains the
exclusive property of PCM or its customers, whether or not prepared in whole or
in part by me.  During my employment with PCM and at all times thereafter, I
will not disclose, disseminate or use any confidential information, except to
(a) perform my duties on behalf of PCM and as consistent with PCM agreement with
any third parties, (b) produce information required by law, pursuant to a
lawfully issued subpoena, or (c) produce such information as authorized in
writing by PCM’s Vice President of Human Resources or General Counsel.  I agree
to maintain only such confidential information as I have a current “need to
know” at my work station.  I further agree that I will not make copies of any
confidential information unless there is a legitimate business need for the
reproduction.

 

4.                                      Return of Company Property.  Upon the
termination of my employment with PCM (for any reason), I will immediately
return to PCM (and will not keep a copy in any form) all confidential
information including, but not limited to, any and all notes, memoranda,
records, reports, manuals and other documents in any form (hard copies or
electronic) as well as any other company property and equipment in my possession
or under my control.  In the event that I receive a subpoena requesting the
production of confidential information or new development, I will immediately
notify PCM’s Vice President of Human Resources or General Counsel in order that
PCM may take such action as it deems necessary to protect its interest.

 

2

--------------------------------------------------------------------------------


 

5.                                      Interference with Company
Relationships.  I understand that PCM’s relationships with its employees,
customers, clients, vendors, prospects and other persons are valuable business
assets.  During my employment with PCM and for a period of twenty-four (24)
months after my employment terminates (for any reason), I will not directly or
indirectly induce, attempt to induce, or assist others in inducing or attempting
to induce any employee, agent, customer, prospect, vendor, supplier, or business
partners of PCM or any other person doing business with PCM (or proposing to do
business with PCM) that I, directly or indirectly, serviced, developed
relationships with, or acquired information about during my employment with PCM
to terminate their relationship with PCM (or to refrain from doing business with
PCM).  I further agree not to interfere in any other manner, directly or
indirectly, with the relationship between PCM and any such person during my
employment and for a period of twenty-four (24) months after my employment
terminates (for any reason).  Additionally I agree that during my employment and
for the twenty-four (24) month period after my employment terminates (for any
reason) I will not, directly or indirectly, do business with any customer or
prospect of PCM that I, directly or indirectly, serviced, developed
relationships with or acquired information about during my employment with PCM
for the purpose of selling products or services in competition with PCM even if
said customer or prospect solicits me, directly or indirectly, to do business
with them.

 

6.                                      Non-Competition.  In order to further
ensure the protection of the confidential information, I agree that during my
employment with PCM and for a period of eighteen (18) months after my employment
terminates for any reason I will not engage in competition with PCM either
directly or indirectly.  Notwithstanding the above, I may acquire less than a
two percent (2%) of any publicly traded stock of a competitor.

 

7.                                      Geographic Scope of Non-Compete
Obligation.  I understand that PCM conducts its business on a national scope
throughout the United States and in Canada.  I further understand and agree that
the appropriate geographic area covered by my non-compete agreement is the
entire United States and parts of Canada where the Company does business during
my tenure with PCM.  I agree that given PCM’s business operation a geographic
restriction of the entire United States and parts of Canada as described herein
is fair and reasonable.

 

8.                                      Remedies.  I acknowledge and agree that
any breach of this Agreement by me would cause irreparable harm to PCM and that
money damages would not provide an adequate remedy to PCM.  I agree that if I
commit or threaten to commit any such breach, PCM has the right to have the
provisions of this Agreement specifically enforced by any court having
jurisdiction, and I agree not to assert in any such enforcement action that PCM
has an adequate remedy in damages.  I agree that the right to specific
enforcement will be in addition to, and not in lieu of, any other rights or
remedies available to PCM in law or in equity.  In addition, in the event I
violate any of the covenants set forth in Paragraphs 5 or 6 of this Agreement, I
agree that the periods of restriction shall extend automatically by the number
of days that a court determines that I violated such restriction.  Further, in
the event that I breach this Agreement, I shall be liable for all damages,
attorneys’ fees and costs suffered by PCM.

 

9.                                      Reformation; Severability.  If a court
finds any of the covenants contained in this Agreement, or any portion of such a
covenant, invalid or unenforceable for any reason, the court shall have full
discretion to reform such covenant to the maximum extent allowable by law as to
geography, duration and scope. If a court finds any provision of this Agreement
unenforceable for any reason, all other provisions of this Agreement shall
remain fully valid and enforceable.

 

10.                               Notification.  I agree that I will notify PCM
in writing addressed to PCM’s Vice President of Human Resources or General
Counsel if I have, or reasonably should have, any questions regarding the
applicability of this Agreement to my activities.  I also agree that prior to
undertaking any other full time or part time engagement, consulting assignment
or employment with any other person during my employment and for one (1) year
following the termination of my employment (for any reason), that I reasonably
believe may engage or intends to engage in any competition with PCM, I will
fully disclose the nature of such proposed engagement, consulting assignment or
employment to PCM and seek PCM’s written permission (as signed by PCM’s VP of
Human Resources or General Counsel) to accept such other engagement, consulting
assignment or employment.  I also agree that prior to undertaking any other
engagement, consulting assignment or employment with any other person that I
reasonably believe may engage or intends to engage in any competition with
PCM, I will fully disclose this Agreement to such person, prospective employer
or vendor.

 

11.                               Employment at Will.  This Agreement shall not
constitute an employment agreement for any duration.  Unless I have a written
employment contract (signed by PCM’s Chief Executive Officer) specifically
reflecting a term of employment, my employment with PCM is and has always been
at-will and that I or PCM may terminate the employment relationship at any time
for any reason. Whenever this Agreement refers to an obligation I have during my
employment or after the termination of my employment, that obligation exists
regardless of whether PCM terminates my employment with or without cause or I
terminate my employment with PCM.

 

3

--------------------------------------------------------------------------------


 

12.  Cooperation with Company Regarding PCM Rights or Interests.  As a material
inducement for my employment with PCM, I agree that at all times during and
after termination of employment with PCM, I will give PCM any assistance it may
reasonably request (at PCM’s expense) to protect its legal or equitable
interests, including without limitation, assistance to file for, maintain,
protect and enforce any Company patents, copyrights, trademarks, trade secrets
or any other intellectual property right, in any and all countries. Such
assistance may also include, among other things and without limitation,
providing honest, truthful and complete information to PCM or its
representatives or agents in connection with any investigation or discovery;
immediately notifying PCM should I have direct knowledge of, or reasonably
suspect, a violation of PCM workplace policies or rules if such violation could,
if undetected, create financial loss, legal liability, or threaten the
reputation of PCM; and, providing testimony or assistance as requested by PCM
with regard to the defense or prosecution of any legal, equitable or regulatory
proceeding related to PCM. I further agree to indemnify PCM, its officers,
directors, employees, agents and representatives to the maximum extent permitted
under applicable law for any loss, liability, cost, including reasonable
attorneys’ fees, or damage suffered by any such indemnified party arising out of
or in connection with any breach by me of any of the forgoing cooperation
provisions of this Agreement.

 

13.                               Non-Use of Third Party Trade Secrets.  I have
disclosed to PCM any employment agreements or any other agreements still in
effect, which impose any post-employment restrictions on me.  I further
represent that except for those restrictions, if any, specifically disclosed in
Paragraph 19 of this Agreement, I am not subject to any restrictions arising
from my previous employment.  Furthermore, I represent that I have not disclosed
and will not disclose to PCM, and will not use on PCM’s behalf, any trade
secrets or other confidential and proprietary information belonging to a third
party, without consent from that third party.  I acknowledge that no officer or
other employee or representative of PCM has requested or instructed me to
disclose or use the trade secrets or confidential information of any such third
party.  I further agree that should any such request or instruction be made of
me during my employment with PCM I will immediately notify PCM’s Vice President
of Human Resources or General Counsel.

 

14.                               Sufficient Consideration.   I agree that my
at-will employment, or continued at-will employment, constitutes sufficient
consideration for this Agreement. I further agree the parties hereto intend that
this Agreement shall apply for the duration of my employment with PCM without
regard to any change in my position with PCM which may occur between the
effective date of this Agreement and the termination of my employment with PCM.

 

15.                               Exclusive Jurisdiction.  This Agreement shall
be construed, governed and interpreted in accordance with the laws of the State
of Ohio, without regard to any conflict-of law or choice-of law provisions.  I
agree that legal proceedings brought in connection with this Agreement may
commence only in the United States District Court for the Southern District of
Ohio—Eastern Division, or the Delaware County, Ohio Court of Common Pleas.  I
waive all objections to personal jurisdiction and venue in any action or
proceeding.

 

16.                               Amendments/Modifications; Waivers.  This
Agreement may be modified or amended only by written instrument signed by an
authorized person of each party. For purposes of PCM, an authorized person shall
be limited to the President or Chief Executive Officer, General Counsel/Chief
Legal Officer or Vice President or Director of Human Resources.  PCM may waive
compliance with this Agreement only in writing signed by PCM’s Vice President of
Human Resources or General Counsel/Chief Legal Counsel.  No failure or delay by
PCM in exercising any right under this Agreement shall constitute a waiver, and
no single or partial exercise of a right will preclude any other or further
exercise of that or any other right.

 

17.                               Binding Effect; Entire Agreement.  The
provisions of this Agreement will survive the termination of my employment with
PCM and will inure to the benefit of PCM and its successors and assignees, as
well as the successors and assignees of the entities included within the
definition of PCM.  This Agreement sets forth the entire understanding between
me and PCM regarding the subject matter contained in this Agreement.

 

18.                               Acknowledgment.  I acknowledge that I was
advised to consult with an attorney prior to signing this Agreement.  I further
acknowledge that I signed the Agreement voluntarily and without duress and have
read the Agreement carefully and understand its terms.

 

4

--------------------------------------------------------------------------------


 

19.                               Prior Employment Agreements.  NOTE: You must
fill this information out and sign your name in the space provided below.  The
following contains a listing of all prior employment contracts and other
agreements, if any, which impose any continuing obligation on my employment
activities.  I understand that if none exist I need to write the word NONE in
the space provided below.

 

 

 

 

/s/ Robert Jay Miley

 

Employee’s Signature

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement this 31st day of
October       , 2014.

 

 

/s/ Robert Jay Miley

 

Robert Jay Miley

Employee’s Signature

 

Employee’s Name (please print)

 

 

Accepted on behalf of PCM, Inc. as of the date written above:

 

 

/s/ Mark S. Hamm

 

Vice President of Human Resources

 

on behalf of PCM, Inc.

 

 

5

--------------------------------------------------------------------------------